UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6087


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RAFAEL JAIMES-JAIMES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:01-cr-00245-1)


Submitted:    March 12, 2009                   Decided:    March 18, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rafael Jaimes-Jaimes, Appellant Pro Se.   Anna Mills Wagoner,
United   States  Attorney,  Greensboro, North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rafael    Jaimes-Jaimes    appeals     a   district    court   order

denying his motion to dismiss the indictment.                 We have reviewed

the record and the district court order and find no reversible

error.    We affirm for the reasons cited by the district court.

United   States     v.    Jaimes-Jaimes,       No.   1:01-cr-00245-1       (M.D.N.C.

Dec. 31, 2008).           We dispense with oral argument because the

facts    and    legal    contentions     are    adequately   presented       in   the

materials      before     the   court   and    argument    would     not    aid   the

decisional process.

                                                                            AFFIRMED




                                          2